DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Prosecution after the PTAB decision of 6/24/2021 affirming the Examiner is continued in view of the RCE filed 8/26/2021. 
Amendments to the claims are acknowledged. 
Claims 1-24 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP131996993 filed 12/27/2013.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on8/26/2021 has been considered by the examiner. 

	Claim Rejections - 35 USC § 101
The following rejection is maintained in view of the PTAB decision of 06/24/2021 and modified in view of Applicant’s amendments.
The following rejection is necessitated by the Supreme Court decision in Alice Corp. and modified in view of Applicant’s amendments.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea without significantly more. The claim(s) recite(s) the steps of:
Step 2A Prong One: Identification of an Abstract Idea
Generating matrix D comprising historical process data about fed batch fermentation comprising parameters about viability of cell density, fermentation time and data a for a set of analytes (GTF, GLU, GLF, LAF, NHF, PRO and ASN). PRO is defined as “product”. This step is a mathematical concept and is therefore an abstract idea.

Generating a matrix ST comprising data representing analyte compositions of a plurality of solutions. This step is a mathematical concept and is therefore an abstract idea.
Generating matrix C comprising data representing respective relative amounts of the plurality of main solutions with respect to the data matrix D. This step is a mathematical concept and reads on a mental process and is therefore an abstract idea.
Determining whether a matrix product C x ST corresponds to the data matrix D within a predetermined tolerance. This step is a mathematical concept and is therefore an abstract idea.
Calculating relative amounts of the plurality of main solutions for a target instant of time by performing a regression between the relative amounts comprised in the matrix C for a first and second instants in time (i.e. time points) and a respective time variable of the historical process data. This step is a mathematical concept and is therefore an abstract idea.
The above steps are drawn to generating matrices D, C and ST, determining a matrix product, and calculating relative amounts of main solutions by performing regression between relative amounts between two time points and a time variable is draw to performing mathematical concepts, mathematical algorithms and into the category of mental processes.
In Digitech, the courts have put forth that:
a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted)” (decision, page 12, lines 16-24).
In FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. the courts also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Step 2A: Consideration of a Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
The judicial exception is drawn to generating matrixes, D, C and ST containing historical data about fermentation and then determining whether a matrix product C x ST corresponds to the data matrix D within a predetermined tolerance.
The judicial exception is further dawn to calculating a relative amount of main solutions for a target instant in time between a first and second time. This is interpreted as calculating relative amounts of solutions over a period of time.
The claim then recites creating a fermentation sample by mixing a plurality of main solutions “according to the calculated relative amounts.” While this is intended to be a physical step, it does not integrate the recited judicial exceptions because the one of which is a generically recited “product” PRO, and the calculated relative amounts of main solutions. The data for the analytes, viable cell density and fermentation time are not integrated into the final calculations of relative amount of main solutions. Then, the final steps of creating the sample by mixing does not recite what is being used which is “according to the calculated relative amounts.” The relative amounts are calculated over a time period. At the end of the recited calculation steps, nothing is clearly determined or selected and then integrated into the physical step creating a synthetic fermentation sample by mixing generically recited solutions. The synthetic fermentation sample is still recited at a high degree of generality and can merely comprise any “product,” and the identity of the synthetic solution is not recited. This is a “just apply it” step as discussed in MPEP 2106.04(d) and 2106.05(f). 
Claim 13 recites a mixing unit, wherein the mixing unit is configured to create the synthetic sample by mixing the solutions according to the relative amounts, as in claims 13 and 23. The recited calculations are not used with or by a particular machine because the mixer is not configured as controlled by the calculations nor does it use the calculations to create the relative amounts. The mixer merely mixes which is not a use of the abstract idea calculations. The claim therefore does not integrate the judicial exception into a practical application. 
Merely, mixing solutions or using a mixer to mix solutions does not fall into one of the categories of practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Step 2B: Consideration of Additional Elements and Significantly More
In addition to the abstract idea steps, the claims also recite limitations that are “additional elements,” drawn to:
Obtaining historical process data of the dynamic process by measuring parameters by one or more sensors, as in claim 1. 
Creating a synthetic multicomponent fermentation sample by mixing the plurality of main solutions, as in claim 1.
A mixing unit, wherein the mixing unit is configured to create the synthetic multicomponent fermentation sample by mixing the solutions according to the relative amounts, as in claim 13.
A program to cause a system to create, by the mixer, the synthetic multicomponent fermentation sample by mixing the plurality of solutions according to the calculated relative amounts, as in claim 23.
A measurement device comprising at least one sensor configured to measure at least one parameter in-situ with at least one of a pH probe, temperature probe, spectroscopic probe, or a multichannel instrument, as in claims 14, 15 and also the generically recited sensor of claim 1.

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining the data to be processed and storing data resulting from a process is drawn to insignificant pre-solution and post-solution activity as set forth in MPEP 2106.05(g). 
It is routine and conventional to mix solutions to create a “multicomponent fermentation sample,” as evidenced by Christi (“Fermentation technology,” chapter 3 in Industrial biotechnology: Sustainable Growth and Economic Success (2010) pages 149-171) who teach that many food fermentations and biological waste treatment processes require several microbial species or mixed cultures simultaneously (page 150, par. 2). Christi teach method of creating a fermentation mixture (page 150, Figure 3.1). 
Bockrath (US 2015/0329877) teaches that typically fermentation is carried out by combining the medium and desired organisms or the fermentation can be carried out with the substrate added in increments as the fermentation progresses (par. 0081)(i.e. creating a fermentation sample by mixing main solutions).
Dhawan et al. (US 2012/0107881) teach creating fermentation solutions by mixing a plurality of solution based constituents (par. 0366). 
Therefore a review of the prior art shows that mixing solutions to create a fermentation sample is routine, conventional and well understood. 
Obtaining historical data during fermentation is also routine as evidenced by Lennox et al. who teach monitoring batch processes  (page 125, col. 2, par. 2) and sensor measurements during the fermentation process (page 129, col. 1, par. 3 and page 130, col. 2, par. 3).

As a whole the method relies on the abstract ideas of performing mathematical matrix calculations, organizing information and organizing information through mathematical correlations. The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception because it is routine and conventional to perform the acts of gathering data during a fermentation process with a sensor and mixing solutions to create a fermentation sample.
Other elements of the method include a processor (claim 13) and analytical device (claim 22) which encompasses a computer processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 8/26/2021 were been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the newly recited limitations which are addressed within the maintained 35 USC 101 rejection above. The instant claims do not integrate the judicial exception into a practical application of creating fermentation solutions. The claimed method steps are recited at a high degree of generality (and also lack of clarity, see 35 USC 112(b) rejection below) such that the recited calculations are not integrated into a practical application step. The calculations do not clearly lead to the last step of generating a fermentation solution and it is also unclear how the mathematical calculations and historical data with parameters of viable cell density (VCD), fermentation time (t) and analytes are integrated into the step of making fermentation solutions. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following rejection is necessitated by Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites data for analytes comprising “product” PRO. It is not clear if this limitation is intended to mean that “product” is an analyte or an “analyte product.”
Claim 1 recites “determining a plurality of main solutions of the data matrix D.” It is not clear what method is actually being performed with this limitation. Claim 1 is drawn to generating and storing a matrix D comprising the historical process data. This is interpreted as generating a matrix D containing information about cell density, fermentation time, and data for analytes for at least one of GTF, GLU, GLF, LAF, NHF, a “product,” and ASN. The claim then goes on to recite “determining a plurality of main solutions of the data matrix D usable to mimic the fed batch fermentation.” This limitation does not recite what step or process is actually being performed. It is not clear what is meant by determining main solutions “of the data matrix D.” Is this limitation intended to be interpreted as “determining main solutions using the information about cell density, fermentation time, and data for analytes or a generic product (PRO)”? The specification discloses (page 14, lines 24-29) that historical data is organized in matrix D according to the process time. The specification also discloses (page 31, lines 4-10) that pre-processed matrix D was decomposed using Principal Component Analysis to obtain the optimum number of multivariate main solutions that have to be used to mimic the dynamic process or process step or variation thereof. However, it is unclear what method step is being performed to determine main solutions “of the data matrix D.” It is also unclear what is actually being determined. Does “determine main solutions,” mean that the composition of the main solutions is being determined, ratio of main solutions is 
Claim 1 recites generating and storing a matrix ST comprising data representing analyte compositions for the set of analytes of the plurality of main solutions.
It is understood that matrix ST comprises analyte composition data. However it is unclear how the claimed method implements this step of generating  matrix ST because matrix D already comprises data representing analyte compositions GTF, GLU, GLF, LAF, NHF, a “product,” and ASN. The instant specification teaches (page 5-6, connecting par.) that “matrix ST [is] related with the observed data variation such as for instance instrumental measures or spectroscopic changes” and “the observed variations ST.” In view of the claimed process steps and teaching in the specification, it is unclear what “matrix ST comprising analyte composition data” actually is or is intended to contain. It is not clear what data is intended to be represented in matrix ST.
Claim 1 recites generating and storing a matrix C comprising data representing respective relative amounts of the plurality of main solutions with respect to the data matrix D. 
It is understood that matrix C represents the relative amounts of main solutions. However it is not clear what is meant by “with respect to the data matrix D.” Data matrix D comprises the historical data with viable cell density, fermentation time and parameters for analytes. It is not clear what process is actually being performed to generate matrix C “with respect to the data matrix D.” It is not clear what process is performed to use the data matrix D or the information therein to generate matrix C, i.e. 
Claim 1 recites determining whether a matrix product C x ST corresponds to the data matrix D within a predetermined tolerance.
It is understood that cross product between relative amounts of main solutions (C) and analyte compositions (ST) is found by C x ST. However, it is not clear what it means that this cross product “corresponds to the data matrix D,” and therefore the process being performed in this step is unclear. Data matrix D is the cell density, fermentation time and data for analytes. It is not clear how this determining step is being performed or what it means that the cross product between relative amounts of main solutions and analyte compositions in C x ST corresponds to cell density, fermentation time and data for analytes in matrix D. The actual process step or calculation being performed herein is unclear. 
Claim 1 recites calculating relative amounts of the plurality of main solutions for a target instant of time, wherein the target instant of time is between a first instant of time and a second instant of time, and wherein calculating the relative amounts for the target instant in time comprises performing a regression between the relative amounts comprised in the matrix C for the first and second instants in time and a respective time variable of the historical process data.
It is understood that matrix C represents the relative amounts of main solutions and that the amounts of main solutions in C are simulated between two time points. However, it is unclear how the method of claim 1 is being performed because this step of calculating is not related to the previous step of determining whether C x ST “a respective time variable of the historical process data.” It is not clear if this is referring to the fermentation time (t) data or yet a different variable of historical data. The historical process data did not include a “respective time variable.” The historical data includes viable cell density, fermentation time and data for analytes for at least one of GTF, GLU, GLF, LAF, etc. The process being performed in this step is not clear. It is also unclear how this step relates to the previous steps. Thus, the method of claim 1 as a whole becomes unclear.
Claim 1 recites creating the synthetic multicomponent fermentation sample by mixing the plurality of main solutions according to the calculated relative amounts.
This step is not clear because it is not clear how to arrive at creating the synthetic multicomponent fermentation sample “according to the calculated relative amounts.” The previous step recites “calculating relative amounts for the target instant in time by performing regression between relative amounts “for the first and second instants in time and a respective time variable of the historical process data.” It is not clear what is actually being calculated (i.e. what is the result) “according to the calculated relative amounts.”  Is this intended to be a ratio of relative amounts of main solutions or perhaps a ratio of analytes in the main solutions? Of is this intended to be the composition of main solutions and changes of said compositions over a time period? The claim does not recite and is not clear as to what it is that was calculated so as to create a synthetic multicomponent fermentation sample.
Claims 13 and 23 recite limitations similar in language, scope and meaning and also have the same issues with lack of clarity. The process being claimed as a whole is 

Suggestion for Examiner Interview
It is noted that Applicant may invite the inventor(s) to assist in clarifying the intended invention. Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

Related Prior Art References
Prior art references related to chemometric models for studying fermentation:
US 2014/0032127 (see par. 0054, 0055, 0079, 0113-0114)
US 2011/0070602 (see par. 0025, 0064, 0086, 0110-0114, 0120, 0121, 0124, 0126).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Anna Skibinsky/
Primary Examiner, AU 1631